Title: Commission for Samuel Harrison Smith, 30 September 1814
From: Madison, James
To: 


        
          [30 September 1814]
        
        Whereas the office of secretary of the treasury is, at present, vacant; and whereas, the public service requires that the duties of the said office should be performed.
        Now, therefore, I, James Madison, President of the United states, do, according to the powers vested in me by the act of congress of the 13th of February 1795, authorise and empower Samuel H. Smith Esquire, at present commissioner of the revenue, to perform the duties of the said office during the continuance of the vacancy aforesaid, for which this shall be his sufficient warrant. Given at Washington this 30th day of September in the year 1814.
        
          James Madison
        
      